Citation Nr: 0025379	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of Department 
of Veterans Affairs benefits (except insurance benefits), 
under the provisions of 38 U.S.C.A. § 6103 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942.  He was a prisoner of war of the Imperial Japanese 
Government from April to May 1942, and he died in a 
concentration camp at that time.  The appellant is the widow 
of the veteran.  

This appeal arises from a November 1993 rating decision of 
the Manila, Republic of the Philippines, Regional Office (RO) 
that determined that new and material evidence had not been 
submitted to reopen the appellant's claim for revocation of 
the forfeiture of her Department of Veterans Affairs (VA) 
benefits (except for insurance benefits), under the 
provisions of 38 U.S.C.A. § 6103 (West 1991).  In a decision 
on November 14, 1996, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim for revocation of 
the forfeiture in place.  On further appeal, on February 15, 
2000, in an en banc decision, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
November 1996 decision and remanded the matter for 
readjudication.


REMAND

In view of the Court's February 2000 decision, the matter 
must be remanded to the RO for readjudication.  

In March 1990, the Board denied the appellant's claim for 
revocation of the forfeiture of benefits (except insurance 
benefits) under 38 U.S.C.A. § 3503 (since renumbered as 
38 U.S.C.A. § 6103).  

In its February 2000 decision, the Court addressed whether a 
section 6103 bar would forfeit procedural rights so as to 
prevent the affected person from ever revisiting or again 
contesting the basis for the forfeiture decision.  The Court 
held that the appellant's claim for revocation of VA benefits 
(except insurance benefits) under 38 U.S.C.A. § 6103 was 
subject to the statutory and regulatory provisions regarding 
the reopening of claims.  The Court also remanded the 
appellant's claim on the following basis: "for 
readjudication in order for the [VA] Secretary and the Board 
to address in the first instance what evidence is required 
for [the appellant] to reopen the VA-benefits-eligibility 
forfeiture imposed upon her by evidence found to show beyond 
a reasonable doubt that she had committed fraud in seeking 
such benefits."  

In that decision, the Court also noted that

as the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently made 
clear, it is easier for a veteran to reopen a 
finally denied claim because "new and material 
evidence" is a less restrictive test, one which 
focuses not upon the ultimate resolution of a 
claim but upon "the need for a complete and 
accurate record."  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The new and material 
evidence test recognized in Hodge imposes a lower 
burden to reopen, is most favorable to the 
veteran, and supports the general rule that any 
interpretative doubt must be resolved in favor of 
the veteran.  Id. At 1361 n. 1; see also Winters 
v. West, 12 Vet. App. 203, 214 (1999) ("Hodge 
stressed that . . .  new evidence that was not 
likely to convince the Board to alter its previous 
decision could be material if that evidence 
provided 'a more complete picture of the 
circumstances surrounding the origin of the 
veteran's injury or disability, even where it will 
not eventually convince the Board to alter its 
rating decision.'").

In its November 1996 decision, the Board relied on the pre-
Hodge case law that had defined the meaning of the term "new 
and material evidence."  Indeed, in its decision, the Board 
commented that 

"[m]aterial" evidence is that which is relevant 
to and probative of the issue at hand, and of 
sufficient significance that there is a 
reasonable possibility that consideration of the 
new evidence when viewed in the context of all 
the evidence, both new and old, would change the 
outcome.  38 C.F.R. § 3.156; Smith v. Derwinski, 
1 Vet. App. 178, 179 (1991).  
Moreover, the appellant (through her representative) 
similarly relied on then-existing case law that has been 
overturned by Hodge during the pendency of the instant 
appeal. 

In its decision, however, the Court reasoned that the concept 
of "new and material; evidence" is a concept that is 
generally associated with the pro-claimant, non-adversarial 
claims adjudication process but that a "forfeiture action is 
an adversarial process initiated by the [VA] Secretary to 
protect the public from false or fraudulent claims and it 
must be declared 'beyond a reasonable doubt.'"  The Court 
also noted that the forfeiture process was not unlike the 
procedure for reopening verdicts in the criminal sector and 
adverse decision by most administrative agencies.  In 
criminal cases, the Court observed, a new trial is granted 
only when the new evidence is material, that is, when there 
is a "reasonable probability that . . . the result of the 
proceeding would have been different."  United States v. 
Bagley, 473 U.S. 667, 682 (1985).  Likewise, in somewhat 
adversarial arenas, such as Social Security Administration 
adjudications, a previous decision is reopened if there is a 
"reasonable possibility that [the new evidence] would have 
changed the outcome of the Secretary's determination."  
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  Upon 
noting this distinction between the standard used in most 
pro-claimant, non-adversarial VA claims adjudications and 
typical adversarial administrative actions, the Court 
declined to decide which standard to apply and to permit the 
Secretary and the Board to address this matter in the first 
instance.

The dissent by Judge Farley to the Court's February 2000 
decision points out that the majority opinion in this case 
"has chosen to ignore well-settled legal principles in order 
to give away rights and benefits to which only veterans are 
entitled, including the right to reopen a finally-denied 
claim under 38 U.S.C. § 5108, to one who has forfeited her 
entitlement to such veterans' rights and benefits."  
However, a remand "confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).  
Thus, the Secretary and the Board are bound to apply the 
mandate of the Court, as set forth in the majority opinion of 
the en banc Court in the February 2000 decision.  

The Court's decision leaves the Board with only one 
permissible choice, that is, to remand the matter to the RO 
for readjudication under both the standard enunciated in 
Hodge and in 38 C.F.R. § 3.156 ("New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.") and the standard used in 
most adversarial administrative contexts ("reasonable 
possibility" that outcome would change).  Such a remand is 
necessary to provide the appellant with notice of and an 
opportunity to respond to the rationale of the Court's 
February 2000 decision. 

To ensure compliance with the Court's February 2000 decision 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must afford the appellant an 
opportunity to submit any additional 
evidence in support of her appeal 
seeking to reopen a claim for 
revocation of the forfeiture of VA 
benefits (except insurance benefits), 
under 38 U.S.C.A. § 6103 (West 1991).

2.  Upon the submission of any 
additional evidence, the RO must 
consider whether new and material 
evidence has been submitted to reopen 
the claim for revocation of the 
forfeiture of VA benefits.  In the 
readjudication, the RO must consider the 
applicability of the two possible 
rationales described by the Court in its 
February 2000 decision.  Specifically, 
the RO must apply (1) the holding of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), and the language of 38 C.F.R. 
§ 3.156 (1999) ("New and material 
evidence means evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon 
the specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.") as well as 
(2) the standard described by the Court 
in the February 2000 decision that is 
used in most adversarial administrative 
contexts ("reasonable possibility" 
that outcome would change).  In its 
discussion and any required supplemental 
statement of the case, the RO must 
specifically describe the rationales 
used in arriving at its decision.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claim for revocation of the forfeiture 
of VA benefits (except insurance benefits) under 38 U.S.C.A. 
§ 6103.  If the decision remains adverse to the appellant, 
she and her representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


